In this case, appellee sued appellant on a promissory note for $500, interest, and attorney's fees, provided in the note, and secured by chattel mortgage. The only defense made was an agreement to extend the time of payment and a small amount paid to be credited on the note.
The case was tried without jury, and judgment entered for appellee, with foreclosure of the chattel mortgage. The court filed findings of fact and conclusions of law. There is no motion for a new trial, or assignment of error appearing in the record, nor is there a brief filed by either party. No motion has been filed in this court to dismiss the appeal for want of prosecution.
The case is affirmed.